Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 20 were previously pending and subject to a non-final office action mailed 11/24/2021. Claims 1, 9, 15, & 17 were amended and claims 6 – 7, 10, 12, & 18 – 19 were cancelled in a reply filed 05/27/2022. Claims 1 – 5, 8 – 9, 11, 13 – 17, & 20 have been examined and are subject to the final office action below.

Response to Arguments
The current amendments have overcome the previous 112 rejections. However, see below for updated 112 rejections.

Applicant's arguments filed 05/27/2022 concerning the previous rejection under 35 USC 101 have been fully considered but are not persuasive. 

Applicant initially argues that “the claims are patent-eligible because they are not directed to abstract ideas” because “the claimed subject matter is physical rather than being a mere mental process, and thus is not an abstract idea.”

Examiner respectfully disagrees, and notes that the recited judicial reception was not classified as a Mental Process. Rather, the claims were classified under the Certain Methods of Organizing Human Activity grouping because the claimed functions encompass managing a parking spot swap transaction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas (e.g., “commercial interactions,” including sales activities or behaviors; business relations, as well as “managing personal behavior or relationships or interactions between people,” including following rules or instructions). Accordingly, the claim recites an abstract idea.

Applicant next argues that “The components of the claims do limit the claims, as the claims are designed to work with a computer program or a computer program product that is able to create the user interface and provide the directions and complete the transaction. Thus, it is a specific piece of software or programing which is required and the computer is the means to access this software.”

	Examiner respectfully disagrees, because the additional computer-related elements of “processors,” “computer non-transitory readable storage medium,” “program instructions,” “computing device,” “CPU,” and “computer readable memory”, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). The additional element of “a user interface” merely generally links the use of the judicial exception to a particular technological environment (MPEP 2106.05(h)) and is not indicative of integration into a practical application. That a judicial exception is implemented on generically-recited computer components does render it eligible.

	Applicant next argues that “the present invention provides a clear practical application of the judicial exception the purpose of the invention is to find a parking spot based on the availability of spots of other users. Time, size, location, cost, are all factors which weigh in the parking spots which are available to the driver, and allow the parked cars to offer their spot up to a new driver when they are done or leaving.”

Examiner respectfully disagrees, because the additional computer-related elements amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), while the additional elements of “parking spot,” “driver,” and “vehicle,” when taken individually and in combination, merely limits the field of use of the judicial exception to the art of reservations (see MPEP 2106.05(h)). The advantages Applicant has noted in the above-cited argument are not indicative of an improvement in the functionality of a computer or any other technology. The claims merely instruct the practitioner to “apply” the recited judicial exception using generic computers, while the listed improvements are merely improvements to the judicial exception itself i.e., the commercial interaction. Therefore, the claims do not recited additional elements that integrate the recited abstract idea into a practical application.

	Applicant next argues that “the present invention provides both the process and a tangible final product, the user interface which the parties use, and the processing of the transaction of the parking spot. The method of the technical solutions are identified in the amended claims to improve the functioning of a computer, is beyond a mere mental process, and provides a process which is novel in light of the prior art.”

Examiner respectfully disagrees, as the management and processing of a commercial interaction (e.g., organizing a parking spot swap) is an abstract idea. “If the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology” (see MPEP § 2106.05(a)). Examiner has not observed any evidence that the instant invention improves the functioning of a computer or any other technology. Furthermore, eligibility and novelty are separate inquiries. See Affinity Labs (holding that “even assuming” that a particular claimed feature was novel does not “avoid the problem of abstractness”). Therefore, the claimed invention neither provides integration into a practical application nor does it amount to significantly more than the recited judicial exception.

Applicant's arguments filed 05/27/2022 concerning the previous rejection under 35 USC 103 have been fully considered but are not persuasive. 

Applicant initially argues, on pg. 10, that “Yust fails to disclose the vehicle parameters.”

Examiner respectfully disagrees, as Yust, in [0053], discloses identifying vehicle parameters such as “Type of Car 30, Color of Car 31.”

Applicant’s arguments on pg. 10 with respect to the previously-cited reference “Brown” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant next argues, on pg. 10, third paragraph, that “none of these applications provide for the visualization of the car in the spot.” 
Examiner respectfully disagrees, as Gerber, in Fig. 5E & [0041] – [0042] teaches this element, noting an image of the host vehicle.

Applicant next argues, on pg. 10, third paragraph, that “none of these applications provide for… the information about the car in the spot.”

Examiner respectfully disagrees, as Yust, in Fig. 12 & [0054], discloses providing multiple pieces of information in a user interface for the driver, including the driver of the parked car driver’s gender. In addition, Gerber, in Fig. 5E & [0041] – [0042] teaches providing an image of the parked car, host name, and parked vehicle make and model in a user interface for the driver.

Applicant next argues, on pg. 10, third paragraph, that “none of these applications provide for… directions to the spot so that the car is on the proper side of the road to pull into the spot, and also so that the car is in front of or behind (parallel parking) based on user preference.”

Examiner respectfully disagrees, as Yust, in Claims 24 & 42, discloses providing, by the one or more processors, directions from the driver's location to the selected parking spot. To the extent to which Yust does not appear to explicitly disclose wherein the driver is directed so that the driver is on the correct side of the road based on the parking spot direction, Hillman, in [0039], teaches that a “software application on the mobile vehicle system 210 may provide map information, directions, or driver guidance through the user interface 310 to the parking space 100. This guidance will ensure that the vehicle 120 will arrive on the correct side and correct lane of the street”; As per each of the parking space types as illustrated in Fig. 1b & [0027], the driver will necessarily be directed to arrive either in front of or behind “static vehicle 110” to wait “as the static vehicle 110 pulls out.” Examiner notes that neither the claims recite (nor does the specification provide written description for) the limitation “so that the car is in front of or behind (parallel parking) based on user preference.” See the 112(a) rejection for further information.

Applicant’s next argument, on pg. 10, third paragraph, regarding “include the dynamic monetary aspect of the parking spots” is found unpersuasive because Yust, in claim 8, recites “identifying locations where parking is in high demand; identifying times when parking is in high demand; and adjusting pricing or point values of available parking spots accordingly.”

Applicant’s next argument, on pg. 10, third paragraph, regarding “specifically selecting and refining the number of spots available based on the vehicle size” is found unpersuasive because Fiorucci, in [0035], teaches that a driver provides parameters such as a “car type” or a “vehicle dimension” in a parking space request, which the system uses to search for available compatible spaces. 

Applicant’s assertion that “the program also monitors the transfer of the spot to confirm that the parked car does not leave until the parking car arrives (or cancels the transaction if the car is late or fails to show), and confirming that the car is in the spot” on pg. 10, third paragraph, does not appear to comprise a specific argument.

Claim Objections
Claim 9 is objected to because of the following informalities: the limitation “parking sports” is recited, instead of the correct “parking spots.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 – 17 & 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 15 recites the limitation: “wherein the directions position the driver on the same side of the road as the parking spot and in front of or behind the parked car based on the driver's profile”; 

A review of Applicant’s entire specification produced the following relevant sections:

[0011]   “manipulating a map on a user interface with a set of parking spots based on the driver's profile details”

[0078]   “The parking user is provided a detailed map and set of directions to reach the spot, and to be positioned on the correct side of the road and in the correct position (in front of or behind) the parked user.”

[0075]   “Once all the spots are located, the exchange program 110 sorts of these spots based on the parking user's parameters. The parameters maybe limited based on the user profile or applied defaults based on the information provided by the user and the minimum amount of information necessary to facilitate the exchange. The parameters may include distance from present location maximum, distance from destination maximum, space size, vehicle size, handicap requirements, availability of spot, length of time spot is required, price, and the like. The parking user's parameters are based on the identification of the parking user's profile. The user may select minimums or through a series of user interface selection screens or pages may make these selections. In some embodiments, the user has a profile that includes all the driver's information and vehicle information.”

While the aforementioned section of Applicant’s instant specification discloses providing the driver directions to reach the spot, and to be positioned on the correct side of the road and in the correct position (in front of or behind) the parked user, it fails to disclose wherein the directions to navigate in front of or behind the parked car are based on the driver’s profile as claimed. 

In addition, claims 16 – 17 & 20 depend upon claim 15, but fail to remedy the deficiencies, and therefore are rejected for inheriting the deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 5, 8 – 9, 11, 13 – 17, & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the parked vehicle” in the sixth limitation. There is insufficient antecedent basis for this limitation. For examination purposes, Examiner is interpreting the claim to recite “a parked vehicle.”

Claim 9 recites the limitations “the transaction” and “the estimated time” in the last limitation. There is insufficient antecedent basis for these limitations. For examination purposes, Examiner is interpreting the claim to recite “a transaction” and “an estimated time.”

Claim 15 recites the limitations “the parked vehicle” and “the parked car” in the fifth limitation after the preamble. There is insufficient antecedent basis for these limitations. For examination purposes, Examiner is interpreting the claim to recite “a parked vehicle” and “a parked car.”

Claim 15 recites the limitation “the set of parking spots” in the second-to-last limitation. There is insufficient antecedent basis for this limitation. For examination purposes, Examiner is interpreting the claim to recite “a set of parking spots.”

In addition, claims 2 – 5, 8, 11, 13 – 14, 16 – 17, & 20 are rejected under 35 USC 112(b) for inheriting the deficiencies while failing to remedy them.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 5, 8 – 9, 11, 13 – 17, & 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving… a request for a parking spot by a driver in a vehicle,” “identifying… a set of parameters associated with the driver and the vehicle,” “generating… a set of parking spots based on the vehicle and the driver sets of parameters which are available,” “receiving… a request for a parking spot selected the driver,” “providing… directions from the driver's location to the selected parking spot,” “providing… an image of the parked vehicle make, model, and license plate… for the driver,” “indicating… that the driver is at a predetermined location based on the parking spot,” “confirming that a parked user is in a parked vehicle in the spot,” “confirming the identify of the driver and the parked vehicle driver,” “processing… that the driver has acquired the parking spot and processing a fee and updating a list of the set of parking spots based on updated availability of the set of parking spots” (Claim 1) / “receiving a request for an available parking spot,” “the vehicle type calculates a minimum parking spot size,” “identifying a driver's profile details,” “presenting a map showing available parking spots,” “manipulating a map… with a set of parking spots based on the driver's profile details, parking spot type, and vehicle type, wherein the set of parking sports are marked which are available based on the received request,” “receiving a selection of a parking spot,” “processing the exchange of the parking spot between the driver and a parked driver,” “connecting the driver and the parked driver,” “approving that the driver has parked their vehicle in the parking spot,” “processing the transaction between the driver and the parked driver,” “requesting information from the driver related to the estimated time they will use the spot” (Claim 9) / “locate a plurality of parking spots based on a driver's profile, vehicle information, and desired parking time,” “receiving a selection of a parking spot,” “provide driving directions to the parking spot,” “providing an image of the parked vehicle,” the directions position the driver on the same side of the road as the parking spot and in front of or behind the parked car based on the driver's profile,” “initiate the exchange of the selected parking spot,” a set of information is exchanged between the driver and a parked driver,” “monitor the location of the driver and the parked driver,” “identify when the driver is in the parking spot,” “process the exchange and approve that the driver has parked their vehicle in the parking spot, wherein money is exchanged and updating the set of parking spots,” “request from the driver an estimated time in which they will remain in the spot” (Claim 15).
	
2A Prong 1: The limitations of “receiving… a request for a parking spot by a driver in a vehicle,” “identifying… a set of parameters associated with the driver and the vehicle,” “generating… a set of parking spots based on the vehicle and the driver sets of parameters which are available,” “receiving… a request for a parking spot selected the driver,” “providing… directions from the driver's location to the selected parking spot,” “providing… an image of the parked vehicle make, model, and license plate… for the driver,” “indicating… that the driver is at a predetermined location based on the parking spot,” “confirming that a parked user is in a parked vehicle in the spot,” “confirming the identify of the driver and the parked vehicle driver,” “processing… that the driver has acquired the parking spot and processing a fee and updating a list of the set of parking spots based on updated availability of the set of parking spots” (Claim 1) / “receiving a request for an available parking spot,” “the vehicle type calculates a minimum parking spot size,” “identifying a driver's profile details,” “presenting a map showing available parking spots,” “manipulating a map… with a set of parking spots based on the driver's profile details, parking spot type, and vehicle type, wherein the set of parking sports are marked which are available based on the received request,” “receiving a selection of a parking spot,” “processing the exchange of the parking spot between the driver and a parked driver,” “connecting the driver and the parked driver,” “approving that the driver has parked their vehicle in the parking spot,” “processing the transaction between the driver and the parked driver,” “requesting information from the driver related to the estimated time they will use the spot” (Claim 9) / “locate a plurality of parking spots based on a driver's profile, vehicle information, and desired parking time,” “receiving a selection of a parking spot,” “provide driving directions to the parking spot,” “providing an image of the parked vehicle,” the directions position the driver on the same side of the road as the parking spot and in front of or behind the parked car based on the driver's profile,” “initiate the exchange of the selected parking spot,” a set of information is exchanged between the driver and a parked driver,” “monitor the location of the driver and the parked driver,” “identify when the driver is in the parking spot,” “process the exchange and approve that the driver has parked their vehicle in the parking spot, wherein money is exchanged and updating the set of parking spots,” “request from the driver an estimated time in which they will remain in the spot” (Claim 15), as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components. That is, other than reciting “processors,” “computer non-transitory readable storage medium,” “program instructions,” “computing device,” “CPU,” and “computer readable memory” language, the above functions, in the context of this claim encompasses managing a parking spot swap transaction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas (e.g., “commercial interactions,” including sales activities or behaviors; business relations, as well as “managing personal behavior or relationships or interactions between people,” including following rules or instructions). Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims recite the additional computer-related elements of “processors,” “computer non-transitory readable storage medium,” “program instructions,” “computing device,” “CPU,” and “computer readable memory” that amount to an instruction to “apply it.”  In particular, the additional element of “processors” is recited at a high level of generality (see, e.g., the instant spec., para. 30); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). The additional element of “computer non-transitory readable storage medium” is recited at a high level of generality (see, e.g., the instant spec., para. 30); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)).  The additional element of “program instructions” is recited at a high level of generality (see, e.g., the instant spec., para. 30); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)).  The additional element of “computing device” is recited at a high level of generality (see, e.g., the instant spec., para. 54); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)).  The additional element of “CPU” is recited at a high level of generality (see, e.g., the instant spec., para. 12); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)).  The additional element of “computer readable memory” is recited at a high level of generality (see, e.g., the instant spec., para. 26); therefore, when taken individually and in combination, amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)).  The claims further recite the additional elements of “parking spot,” “driver,” and “vehicle.” The additional element of “parking spot” is recited at a high level of generality (see, e.g., the instant spec., para. 63); therefore, when taken individually and in combination, merely limits the field of use of the judicial exception to the art of reservations (see MPEP 2106.05(h)). The additional element of “driver” is recited at a high level of generality (see, e.g., the instant spec., para. 74); therefore, when taken individually and in combination, merely limits the field of use of the judicial exception to the art of reservations (see MPEP 2106.05(h)). The additional element of “vehicle” is recited at a high level of generality (see, e.g., the instant spec., para. 68); therefore, when taken individually and in combination, merely limits the field of use of the judicial exception to the art of reservations (see MPEP 2106.05(h)). The additional element of “a user interface” merely generally links the use of the judicial exception to a particular technological environment (MPEP 2106.05(h)) and is not indicative of integration into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “processors,” “computer non-transitory readable storage medium,” “program instructions,” “computing device,” “CPU,” and “computer readable memory” amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “parking spot,” “driver,” and “vehicle” merely generally link the use of a judicial exception the field of parking reservations, and do not amount to significantly more. The functionality of “manipulating a map on a user interface” amounts to generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(h)) and is not indicative of an inventive concept. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Furthermore, dependent claims 2 – 5, 8, 11, 13 – 14, 16 – 17, & 20 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “processors” and “computer program product” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “parking spots,” “vehicle,” “driver,” and “user interface” are recited at a high level of generality and are merely generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yust (US 20180012149 A1), in view of Fiorucci et al. (US 20120203600 A1), in view of Hillman et al. (US 20180102053 A1), in view of Gerber (US 20200211390 A1).

As per claim 1, Yust discloses a computer-implemented method ([0002] & Claim 1 of Yust) comprising:

	• receiving, by one or more processors, a request for a parking spot by a driver in a vehicle ([0042] & [0052] – [0053], user initiates search for available spaces); 

	• identifying, by the one or more processors, a set of parameters associated with the driver and the vehicle (Fig. 4 & [0049], driver parameters. Fig. 5 & [0050] – [0051] & [0053], identifying “Vehicle information including Type of Car 30, Color of Car 31” and address, date, start time, end time from text fields of Fig. 8.);

	• generating, by the one or more processors, a set of parking spots based on… the driver sets of parameters which are available within a user interface, wherein the set of parking spots are marked ([0053], generating a “Map of Available Parking Spots screen 49 as shown in FIG. 9,” which are marked with clickable links 51, 52, 53, 54, 55, 56 of Fig. 9.);

	• receiving, by the one or more processors, a request for a parking spot selected the driver, wherein the request includes a fee, the address of the spot, a time for an exchange, and the driver… set of parameters (Fig. 19 & [0059], listing user device receives a “Receiving Request screen 91 of FIG. 19,” which includes details such as “which user has requested her spot (in this case “Fred B.”)” (i.e., driver parameter), “the date, location, time Fred B. expects to arrive” (i.e., time for an exchange and address of the spot), and a “price” for the spot (i.e., fee), as well as “Fred B's rating, mutual friends, and a link to Fred B's profile.” Also see [0055].).

To the extent to which Yust does not appear to explicitly disclose generating, by the one or more processors, a set of parking spots based on the vehicle parameters, and receiving, by the one or more processors, a request for a parking spot selected the driver, wherein the request includes a vehicle set of vehicle parameters, Fiorucci, in [0035], teaches that a driver provides parameters such as a “car type” or a “vehicle dimension” in a parking space request, which the system uses to search for available compatible spaces to provide to the driver. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Fiorucci in the invention of Yust in order to “search for only parking spaces of an acceptable size for a particular vehicle,” as evidenced by Fiorucci ([0035]).

Regarding the following limitation,

	• providing, by the one or more processors, directions from the driver's location to the selected parking spot, so that the driver is on the correct side of the road based on the parking spot direction,

Yust, in Claims 24 & 42, discloses providing, by the one or more processors, directions from the driver's location to the selected parking spot. To the extent to which Yust does not appear to explicitly disclose wherein the driver is directed so that the driver is on the correct side of the road based on the parking spot direction, Hillman, in [0039], teaches this element, noting “guidance will ensure that the vehicle 120 will arrive on the correct side and correct lane of the street.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Hillman in the method of Yust / Fiorucci “in order to safely enter the parking space,” as evidenced by Hillman ([0039]).

Regarding the following limitation,

	• providing, by the one or more processors, an image of the parked vehicle make, model, and license plate in the user interface for the driver,

Yust, in Fig. 12 & [0054], discloses providing multiple pieces of information in a user interface for the driver, including the driver of the parked car driver’s gender. To the extent to which Yust does not disclose providing the parked car’s license plate. Gerber, in [0047] teaches that the platform collects the parked vehicle (i.e., host) “license plate number.”

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “parked vehicle license plate number” of Gerber for the “parked car driver’s gender” of Yust. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Gerber in the method of Yust / Fiorucci / Hillman with the motivation to “help facilitate transfer or a given parking location from one vehicle to the next,” as evidenced by Gerber ([0047]).

To the extent to which Yust does not disclose providing, by the one or more processors, an image of the parked vehicle make, model, Gerber, in Fig. 5E & [0041] – [0042] teaches this element, and as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Gerber in the method of Yust / Fiorucci / Hillman / Gerber with the motivation to “help facilitate transfer or a given parking location from one vehicle to the next,” as evidenced by Gerber ([0047]).

Yust further discloses:

	• indicating, by the one or more processors, that the driver is at a predetermined location based on the parking spot (Fig. 26 & [0061] & [0067], indicating the driver’s real-time location while en route to the parking spot.).

Regarding the following limitation, Yust, in [0056], discloses that a parked user confirms “the location of the parking spot” where the parked user’s car is located while listing the spot for a spot swap exchange service, which highly suggests, but does not appear to explicitly disclose what is taught by Gerber:

	• confirming that a parked user is in a parked vehicle in the spot (See [0041], noting that a parked user indicates a time when he/she will be in the parked car and exiting the spot. As per [0048] – [0049], it is confirmed, using acceleration and movement of a user’s mobile device, that a user has parked a vehicle in a spot. Also see [0009] – [0010], noting “collecting data in an application regarding a parked location of a vehicle,” and determining whether a user has returns to his/her car and whether the user has accelerated from the spot.), and 

• confirming the identity of the driver and the parked vehicle driver ([0013], transmitting vehicle identities to both the driver and the parked vehicle driver “so they can identify the car they are exchanging the parking spot with.” [0047], receiving each “user's driver's license and match vehicle information with a driver's license.” As per [0043], receiving confirmation that the “exchange was successful.”).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Gerber in the method of Yust / Fiorucci / Hillman / Gerber with the motivation to “enable a user to host a parking spot with a specified future time of departure to facilitate the exchange of parking spots between users,” as evidenced by Gerber ([0031]).

Yust further discloses:

	• processing, by the one or more processors, that the driver has acquired the parking spot ([0064], the driver confirms that the parking swap was completed. Examiner’s note: Gerber also teaches this limitation in at least [0043] & [0048] – [0049], noting detecting that a user has parked in a particular parking spot.) and

	• processing a fee ([0055] & [0063] – [0064], processing an “electronic payment” involving “actual currency” or “points exchanged or reduced” for the transaction.) and

	• updating the list of the set of parking spots based on updated availability of the set of parking spots (See [0053], noting “Data Store 3” containing available parking spots which, as per [0056] – [0058], is updated as users add spots to offer on the exchange service.).

As per claim 2, Yust / Fiorucci / Hillman / Gerber disclose the limitations of claim 1. Yust further discloses:

	• wherein the set of parking spots are displayed on a map ([0053], “the user's smartphone will display the Map of Available Parking Spots screen 49 as shown in FIG. 9. The Map of Available Parking Spots will contain data from the Data Store 3. The Map of Available Parking Spots screen 49 may include a Map 50, arrows displaying available Parking Spots 51, 52, 53, 54, 55, 56”).

As per claim 3, Yust / Fiorucci / Hillman / Gerber disclose the limitations of claim 1. Yust further discloses:

	• wherein the fee is dynamic based on a set of variables (Claim 8 of Yust, “identifying locations where parking is in high demand; identifying times when parking is in high demand; and adjusting pricing or point values of available parking spots accordingly”).

As per claim 4, Yust / Fiorucci / Hillman / Gerber disclose the limitations of claim 1. Yust further discloses:

	• wherein the set of parameters associated with the vehicle include the vehicle type ([0050], “Vehicle information including Type of Car 30”).


As per claim 8, Yust / Fiorucci / Hillman / Gerber disclose the limitations of claim 1. Yust further discloses:

	• adjusting, by the one or more processors, the set of parking spots based on a preferred parking spot type ([0044], [0063], [0065], available spots are searched and filtered based on settings such as “types of parking spots 120” e.g., “paid garage parking, lot parking, street parking, and/or free parking.”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yust / Fiorucci / Hillman / Gerber, in further view of Saxena et al. (US 20210056847 A1).

As per claim 5, Yust / Fiorucci / Hillman / Gerber disclose the limitations of claim 1. Regarding the following limitation, Yust, in [0050], discloses that a vehicle type is a parameter entered by a driver searching for a parking spot, but does not appear to explicitly disclose what is taught by Fiorucci:

	• analyzing, by the one or more processors, parking spots based on the vehicle type ([0035]). Rationale to combine Fiorucci persists.

Yust further discloses analyzing, by the one or more processors, parking spots based on:
	
• a parking spot type, wherein a parking style is associated with the parking spot type ([0044], [0063], [0065], available spots are searched and filtered based on settings such as “types of parking spots 120” e.g., “paid garage parking, lot parking, street parking, and/or free parking.”).

To the extent to which Yust does not appear to disclose “wherein a parking style is associated with the parking spot type,” Saxena, in [0042], teaches wherein “On-street parking may include parallel parking with vehicles parked substantially parallel to a roadway.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Saxena in the method of Yust / Fiorucci / Hillman / Gerber with the motivation to improve confidence in the identification of parking spots, as evidenced by Saxena ([0001]).

Claims 9, 11, & 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yust (US 20180012149 A1), in view of Fiorucci et al. (US 20120203600 A1).

As per claim 9, Yust discloses a computer program product for exchanging a parking spot between two drivers, the computer program product comprising: a computer non-transitory readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device (Fig. 1 & [0046], [0065], application running on computer device) to cause the computing device to:

 	• receiving a request for an available parking spot, and the request has a preferred time… a parking spot type ([0042] & [0052] – [0053], user initiates search for available spaces; [0050], the user enters the “type of car 30” and as per [0051]  & [0053], the user enters a “start time” to search for spaces; [0063], user preferences to filter searches spaces includes “interest in types of parking spots 120” to search for available spaces.); 

To the extent to which Yust does not appear to explicitly disclose wherein the request has a vehicle type, and wherein the vehicle type calculates a minimum parking spot size, Fiorucci, in [0035] teaches these elements, noting that a “parking application executed on the mobile device can be configured to allow a user to specify a car type where the application can communicate with a database containing car dimensions that allow the mobile device to determine the car dimensions such as a car length and then only provide information regarding parking spaces that are appropriate for the dimensions of the car… The parking application can be configured to add a margin to the entered vehicle dimension to determine a minimum parking space size. In operation, a mobile device executing the parking application could search for only parking spaces of an acceptable size for a particular vehicle.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Fiorucci in the invention of Yust in order to “search for only parking spaces of an acceptable size for a particular vehicle,” as evidenced by Fiorucci ([0035]).

Yust further discloses:

	• identifying a driver's profile details, wherein a vehicle is associated with the driver's profile (Fig. 4 & [0049], driver’s account profile details, and Fig. 5 & [0050] – [0051] & [0053], identifying “Vehicle information including Type of Car 30, Color of Car 31” and address, date, start time, end time from text fields of Fig. 8. Also see [0063], user profile settings to filter search results.);

	• presenting a map showing available parking spots; manipulating a map on a user interface with a set of parking spots based on the driver's profile details, parking spot type, and vehicle type, wherein the set of parking sports are marked on the user interface which are available based on the received request ([0053], generating a “Map of Available Parking Spots screen 49 as shown in FIG. 9,” which, as per [0063], are based on user profile settings to filter search results, and as taught by Fiorucci above, spaces that will fit the vehicle type are searched to provide to the user.);

	• receiving a selection of a parking spot (Fig. 19 & [0059], listing user device receives a “Receiving Request screen 91 of FIG. 19.” Also see [0055].);

	• processing the exchange of the parking spot between the driver and a parked driver ([0064], the driver confirms that the parking swap was completed. Also [0055] & [0063] – [0064], processing an “electronic payment” involving “actual currency” or “points exchanged or reduced” for the transaction.); and

	• connecting the driver and the parked driver (Figs. 21 & 24 and [0060] – [0061], users can connect with one another through messages.);

	• approving that the driver has parked their vehicle in the parking spot ([0064], the driver confirms that the parking swap was completed.), and 

• processing the transaction between the driver and the parked driver ([0055] & [0063] – [0064], processing an “electronic payment” involving “actual currency” or “points exchanged or reduced” for the transaction.);

• and requesting information from the driver related to the estimated time they will use the spot (Fig. 8 & [0053], presenting a field for the user to enter their “start time” and “end time”).

As per claim 11, Yust / Fiorucci discloses the limitations of claim 9. Yust further discloses:

	• receiving data related to parking spots which become available (See [0053], noting “Data Store 3” containing available parking spots which, as per [0056] – [0058], is updated as users add spots to offer on the exchange service.).

As per claim 13, Yust / Fiorucci discloses the limitations of claim 9. Yust further discloses:

	• wherein a set of directions are provided to the parking spot based on the driver's location (Claim 24, “directing the second user through a route to the location of the first user.” Claim 42, “direct a user through a route in the streets using GPS to an available parking spot”).

As per claim 14, Yust / Fiorucci discloses the limitations of claim 13. Yust further discloses:

	• monitoring the driver's location as they travel to the selected parking spot (Fig. 26 & [0061] & [0067], indicating the driver’s real-time location while en route to the parking spot.).

Claims 15 – 17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yust (US 20180012149 A1), in view of Gerber (US 20200211390 A1), in view of Hillman et al. (US 20180102053 A1).

As per claim 15, Yust discloses a system for exchanging a parking spot, the system comprising:  a CPU, a computer readable memory and a computer non-transitory readable storage medium associated with a computing device (Fig. 1 & [0046], [0065], application running on computer device);

• program instructions to receive a request for an available parking spot ([0042] & [0052] – [0053], user initiates search for available spaces); 

	• program instructions to locate a plurality of parking spots based on a driver's profile… and desired parking time ([0063], profile setting comprises parking space type to search for e.g., “the Interested in Parking Spots setting 120 could be adjusted depending on if the user is interested in paid garage parking, lot parking, street parking, and/or free parking.”; Fig. 8 & [0051], “when a user selects the Find a Parking Spot button 41, the user's smartphone 6 displays the Find Parking page 42 as shown in FIG. 8. The text fields in the Find Parking page 42 include but are not limited to: Address 43, Date 44, Start Time 45, and End Time 46”); 

• program instructions to receiving a selection of a parking spot (Fig. 19 & [0059], listing user device receives a “Receiving Request screen 91 of FIG. 19.” Also see [0055].);

	• program instructions to provide driving directions to the parking spot (Claims 24 & 42, providing directions from the driver's location to the selected parking spot);

To the extent to which Yust does not disclose 

• providing an image of the parked vehicle, 

Gerber, in Fig. 5E & [0041] – [0042] teaches this element, and as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Gerber in the method of Yust with the motivation to “help facilitate transfer or a given parking location from one vehicle to the next,” as evidenced by Gerber ([0047]).

Regarding the following limitations, Yust discloses searching for available spaces based on a user’s profile then directing the user to the space as stated above, which is necessarily based on the space type preferences in the driver’s profile as in Yust. To the extent to which Yust does not explicitly disclose the following limitations, Hillman teaches:

• program instructions to locate a plurality of parking spots based on vehicle information (abstract, [0006], & [0041], parking space “search might consider various factors, such as… sizes of the moving vehicle 120 and the parking space 100”);

	• wherein the directions position the driver on the same side of the road as the parking spot and in front of or behind the parked car based on the driver's profile ([0039], “software application on the mobile vehicle system 210 may provide map information, directions, or driver guidance through the user interface 310 to the parking space 100. This guidance will ensure that the vehicle 120 will arrive on the correct side and correct lane of the street”; As per each of the parking space types as illustrated in Fig. 1b & [0027], the driver will necessarily be directed to arrive either in front of or behind “static vehicle 110” to wait “as the static vehicle 110 pulls out.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Hillman in the method of Yust / Gerber “in order to create a facility for the sharing of valuable parking spaces,” as evidenced by Hillman ([0003]).

Yust further discloses:

	• program instructions to initiate the exchange of the selected parking spot (Fig. 19 & [0059], “If user Brooke instead clicks the Accept Transaction button 93 on the Receiving Request Screen 91, her smartphone will display an Accepting Transactions page 95 as shown in FIG. 20. This page can congratulate the user Brooke and summarize the details of the spot including date, location, time of arrival, vehicle type of user Fred's car, and points for spot.”)

• wherein a set of information is exchanged between the driver and a parked driver (Fig. 24 & [0060], transmitting messages between the driver and a parked driver. Also see claims 9 – 10 of Yust.);

• program instructions to monitor the location of the driver and the parked driver (Claims 30, 40, & 41, and [0067] – [0068]).

• and identify when the driver is in the parking spot ([0064], the driver confirms that the parking swap was completed. Examiner’s note: Gerber also teaches this limitation in at least [0048] – [0049], noting detecting that a user has parked in a particular parking spot.); 

• program instructions to process the exchange ([0064], the driver confirms that the parking swap was completed. Also [0055] & [0063] – [0064], processing an “electronic payment” involving “actual currency” or “points exchanged or reduced” for the transaction.) and

	• approve that the driver has parked their vehicle in the parking spot ([0064], the driver confirms that the parking swap was completed.),

	 • wherein the money is exchanged ([0055] & [0063] – [0064], processing an “electronic payment” involving “actual currency” or “points exchanged or reduced” for the transaction.) and

• updating the set of parking spots (See [0053], noting “Data Store 3” containing available parking spots which, as per [0056] – [0058], is updated as users add spots to offer on the exchange service.);and 

• program instructions to request from the driver an estimated time in which they will remain in the spot (Fig. 8 & [0053], presenting a field for the user to enter their “start time” and “end time” for using the parking space.).

As per claim 16, Yust / Gerber / Hillman discloses the limitations of claim 15. Yust further discloses:

	• monitoring the driver's location as they travel to the selected parking spot (Fig. 26 & [0061] & [0067], indicating the driver’s real-time location while en route to the parking spot.),

	• wherein the time to arrival is provided to the parked driver ([0059] & Fig. 19, “Parker Arrival” time.).

As per claim 17, Yust / Gerber / Hillman disclose the limitations of claim 15. Yust further discloses:

	• providing visual images in a user interface to the driver of the parked driver (Fig. 12 & [0054]).


As per claim 20, Yust / Gerber / Hillman disclose the limitations of claim 15. Yust further teaches:

	• manipulating a map based on the proximity to the selected spot the driver is (Fig. 26 & [0061], “display the Real-Time Route page 106 as shown in FIG. 26. Here a map can show Fred B's car as an icon 107 traversing a path along the map.” Also [0067].).

Conclusion
                                                                                           
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RUPANGINI SINGH/Primary Examiner, Art Unit 3628